DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlo Ocampo on 06/08/2022.

The application has been amended as follows: 
Claims 1 and 11 are amended. Claims 3 and 4 are cancelled.
1.	(Currently Amended) A display device comprising:
a substrate comprising an active area and a bending area;
a first thin-film transistor disposed in the active area, the first thin-film transistor comprising a first semiconductor layer, a first gate electrode, a first source electrode, and a first drain electrode;
a second thin-film transistor disposed in the active area, the second thin-film transistor comprising a second semiconductor layer, a second gate electrode, a second source electrode, and a second drain electrode;
a plurality of insulating layers disposed between the substrate and the second thin-film transistor; [[and]]
a metal layer overlapping the second semiconductor layer of the second thin film transistor without overlapping the first semiconductor layer of the first thin film transistor, the metal layer disposed between the substrate and the second semiconductor layer of the second thin-film transistor such that the metal layer is disposed on a same layer as the first gate electrode of the first thin-film transistor; and
at least one opening disposed in the bending area, the at least one opening exposing lateral surfaces of the plurality of insulating layers,
wherein a thickness of a portion of the substrate that overlaps the at least one opening is less than a thickness of a portion the substrate that is non-overlapping with the at least one opening.
2.	(Original) The display device according to claim 1, wherein the plurality of insulating layers comprises:
a lower interlayer insulation film and an upper buffer layer disposed between the first semiconductor layer of the first thin film transistor and the second semiconductor layer of the second thin film transistor.
3.	(Cancelled) 
4.	(Cancelled)
5.	(Original) The display device according to claim 2, wherein the upper buffer layer disposed between the metal layer and the second semiconductor layer of the second thin film transistor.
6.	(Original) The display device according to claim 2, wherein the upper buffer layer is formed of silicon oxide (SiOx), and the lower interlayer insulation film is formed of silicon nitride (SiNx).
7.	(Original) The display device according to claim 1, wherein the first thin-film transistor comprises a polycrystalline semiconductor layer that is the first semiconductor layer, and 
wherein the second thin-film transistor comprises an oxide semiconductor layer that is the second semiconductor layer. 
8.	(Original) The display device according to claim 7, wherein the plurality of insulating layers further comprises:
an upper interlayer insulation film disposed between the oxide semiconductor layer and each of the second source electrode and the second drain electrode, and
a lower gate insulation film disposed between the polycrystalline semiconductor layer and the first gate electrode, wherein the display device further comprises:
a protective film disposed so as to cover the first source electrode, the first drain electrode, the second source electrode, and the second drain electrode.
9.	(Original) The display device according to claim 8, wherein the metal layer overlaps the second gate electrode, with the upper buffer layer interposed therebetween so as to form a storage capacitor.
10.	(Original) The display device according to claim 8, further comprising:
a first planarization layer disposed on the upper interlayer insulation film;
a pixel connection electrode disposed on the first planarization layer, the pixel connection electrode being in contact with the second source electrode; and
a second planarization layer disposed so as to cover the pixel connection electrode.
11.	(Currently Amended) A display device comprising:
a substrate comprising an active area and a bending area;
a first thin-film transistor disposed in the active area, the first thin-film transistor comprising a first semiconductor layer, a first gate electrode, a first source electrode, and a first drain electrode;
a second thin-film transistor disposed in the active area, the second thin-film transistor comprising a second semiconductor layer, a second gate electrode, a second source electrode, and a second drain electrode;
a plurality of insulating layers disposed between the substrate and the second thin-film transistor;
a metal layer overlapping the second semiconductor layer of the second thin film transistor without overlapping the first semiconductor layer of the first thin film transistor, the metal layer disposed between the substrate and the second semiconductor layer of the second thin-film transistor such that the metal layer is disposed on a same layer as the first gate electrode of the first thin-film transistor;
a planarization layer disposed on lateral surfaces of the plurality of insulating layers and formed of an organic insulation material in the bending area; and
at least one opening disposed in the bending area, the at least one opening exposing lateral surfaces of the plurality of insulating layers,
wherein a thickness of a portion of the substrate that overlaps the at least one opening is less than a thickness of a portion the substrate that is non-overlapping with the at least one opening.
12.	(Original) The display device according to claim 11, wherein at least one of the plurality of insulating layers is formed of an inorganic insulation material.
13.	(Original) The display device according to claim 12, wherein at least one of the plurality of insulating layers overlaps the substrate of the active area and at least one of the plurality of insulating layers is non-overlapping with the substrate of the bending area.
14.	(Original) The display device according to claim 11, wherein the metal layer is disposed on a first insulating layer of the plurality of insulating layers, and
wherein the first insulating layer overlaps the substrate of the active area and the first insulating layer is non-overlapping with the substrate of the bending area.
15.	(Original) The display device according to claim 11, wherein the planarization layer contacts the lateral surfaces of the plurality of insulating layers.
16.	(Original) The display device according to claim 11, wherein the planarization layer contacts a portion of an upper surface of the substrate.
17.	(Original) The display device according to claim 11, wherein the planarization layer is disposed on an inner lateral surface of the substrate.
18.	(Original) The display device according to claim 17, wherein the planarization layer contacts the inner lateral surface of the substrate.
19.	(Previously Presented) The display device according to claim 11, where a thickness of a first portion of the substrate is less than a thickness of a second portion of the substrate.
20.	(Original) The display device according to claim 19, wherein the first portion of the substrate is disposed in the bending area, and 
wherein the planarization layer overlaps the first portion of the substrate.

REASONS FOR ALLOWANCE
Claims 1, 2, and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11 have been amended to include previously determined allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626